                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
ALAN C. FROST SR.,                        :
                                          :
            Petitioner,                   :   Civ. No. 16-2982 (FLW)
                                          :
      v.                                  :
                                          :
STEVEN JOHNSON et al.,                    :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :


       Petitioner pro se, Alan C. Frost Sr. (“Petitioner”), who is presently detained at New

Jersey State Prison, in Trenton, New Jersey, brought a Petition Under 28 U.S.C. § 2254 for Writ

of Habeas Corpus before this Court. (See ECF No. 1.) At the time of filing, Petitioner paid the

required five-dollar filing fee. On February 28, 2019, the Court issued an Opinion and Order

denying the Petition with prejudice. (ECF Nos. 9 & 10.)

       On March 18, 2019, Petitioner filed a notice of appeal. (ECF No. 11.) He concurrently

filed a motion for leave to proceed in forma pauperis. (ECF No. 12.) A party seeking to pursue

appeal in forma pauperis must file a proper affidavit of poverty under Federal Rule of Appellate

Procedure 24. See Fed. R. App. P. 24(a)(1). Pursuant to Local Appellate Rule 24.1(c), a

prisoner seeking to appeal the denial of a habeas petition in forma pauperis 1 must include with

the affidavit of poverty “a certified statement of the prison account statement(s) (or institutional

equivalent) for the 6 month period preceding the filing of the notice of appeal.” L. App. R.

24.1(c).



1
  Paragraph (c) of Local Appellate Rule 24.1 applies to “cases filed in which 28 U.S.C. §
1915(b) does not apply.” L. App. R. 24.1(c). The Third Circuit has held that § 1915(b) does not
apply to habeas petitions or to appeals of denials of habeas petitions. Santana v. United States,
98 F.3d 752, 756 (3d Cir. 1996).
          Petitioner’s motion to proceed in forma pauperis includes an affidavit of poverty, (ECF

No. 12-6), which substantially complies with the requirements of the Federal Rules of Appellate

Procedure. See Fed. R. App. P. 24(a)(1); Fed. R. App. P., App’x, Form 4. Petitioner indicates,

however, that he has not submitted the required six-month account statement because “prison

officials have not returned that document to Petitioner with a certification.” (ECF No. 12-2.) In

the interests of justice, the Court will grant Petitioner’s motion to proceed in forma pauperis, but

will require him to file a certified, six-month prison-account statement with the Court within 30

days.

          Accordingly, IT IS, on this 25th day of March 2019,

          ORDERED that this case is REOPENED solely for the purposes of resolving the present

motion; and it is further

          ORDERED that Petitioner’s motion to proceed on appeal in forma pauperis, (ECF No.

12), is hereby GRANTED; and it is further

          ORDERED that Petitioner shall file with the Court the certified, six-month prison-

account statement required by Local Civil Rule 24.1(c) within 30 days of the entry of this

Memorandum and Order; and it is further

          ORDERED that the Clerk of the Court shall again mark this case as CLOSED: and it is

further

          ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to plaintiff by regular U.S. mail.



                                                                /s/ Freda L. Wolfson
                                                                FREDA L. WOLFSON
                                                                United States District Judge



                                                  2
